The cause of the plaintiff's injury was the negligence fellow-servant, who was competent and ordinarily careful, in starting the frame without notice while the plaintiff was cleaning the gears.
If the injury had resulted from the running of the belt from the movable to the fixed pulley and thus starting up the frame, or from the plaintiff having been required to clean the gears while they were in motion, the questions of law which the plaintiff discusses would be before the court. But it did not, and those questions are not here for consideration. The motion to direct a verdict for the defendants should have been granted.
Verdict set aside: judgment for the defendants.
PARSONS, J., did not sit: the others concurred. *Page 631